Citation Nr: 0831527	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  97-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  He died in March 1996.  The appellant is the mother of 
the veteran's son and she is pursuing a claim on his behalf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  After remanding the case in November 1999 
and July 2003, the Board issued a June 2005 decision denying 
the appeal.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court, in 
a September 2007 memorandum decision, remanded the case for 
further proceedings, and in May 2008, the Board remanded the 
case for further development.  


FINDINGS OF FACT

1.  The cause of the veteran's death was listed on the 
certificate of death as metastatic cancer melanoma due to 
multiple myeloma metastatic to brain and bone due to status 
post chemotherapy for malignant lung, liver, and spleen 
melanoma.  A significant condition contributing to the cause 
of death but not related to the cause of death was pneumonia.  

2.  The factors involved in the veteran's death began many 
years after service and were not caused by any incident of 
service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the 
appellant has been fully apprised of the changes brought 
about by the Veterans Claims Assistance Act of 2000 in a 
March 2004 letter and a February 2005 supplemental statement 
of the case.  She was provided notice of the evidence and 
information necessary to substantiate her claims, and notice 
of her and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  After providing 
notice the claim was most recently readjudicated in a July 
2008 supplemental statement of the case.  As such, the duties 
to notify the appellant of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and treatment records have been 
associated with the claims files.  All available identified 
private treatment records have been obtained and there is no 
indication that any pertinent evidence was not received.  The 
claimant was notified of the need for VA medical opinions, 
which were received in November 2000, September 2004, and 
July 2008.  The claimant was notified in the March 2004 
letter and February 2005 supplemental statement of the case 
to advise VA how it could secure pertinent evidence that she 
was aware of.  She was also advised what evidence VA had 
requested in the February 2005 supplemental statement of the 
case notified what evidence had been received.  Therefore, 
the duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Although notice was issued out of the proper chronological 
sequence as defined by statute the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the appellant has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate her claim.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless and not prejudicial.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases are 
among those that shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: multiple myeloma; 
Hodgkin's disease; non-Hodgkin's lymphoma; prostate cancer; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  
The cancers listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran was 45 when he died on March [redacted], 1996, at the VA 
Medical Center, Grand Island, Nebraska.  An autopsy was not 
performed.  According to the death certificate the immediate 
cause of death was metastatic cancer melanoma, due to 
multiple myeloma metastatic to brain, bone; due to status 
post chemotherapy for malignant lung, liver, and spleen 
melanoma.  A significant condition contributing to the death 
but not related to the cause of death was pneumonia.  During 
the veteran's lifetime, service connection was not 
established for any disability.

The veteran served on active duty in the Republic of Vietnam 
from January 1971 to June 1971, and is therefore presumed to 
have been exposed to herbicide agents, pursuant to 38 C.F.R. 
§ 3.307(a)(6)(iii).  The service medical records do not 
reveal any complaints, treatment, or diagnosis of any 
carcinoma or respiratory disorder.

Treatment records dated in the August 1995 show the veteran 
sought treatment for a right axillary mass.  At the same 
time, he was observed to have subungal discoloration on his 
right thumb.  A scraping of the thumb lesion revealed 
malignant melanoma.  An aspiration of the axillary mass 
confirmed metastatic melanoma.  In September 1995, it was 
determined that the veteran had pulmonary parenchyma disease.  
September 1995 chest X-rays revealed ill-defined patch 
bilateral pulmonary densities, nonspecific.  Subsequent chest 
X-rays revealed patchy density/infiltrate in the upper 
fields, bilaterally.  In December 1995 the veteran developed 
progressive disease with brain metastasis.  

VA treatment records dated from August 1995 to March 1996 
show treatment for metastatic malignant melanoma.  At one 
point, however, a treating physician documented the diagnosis 
of multiple myeloma.  

Additional evidence of record consisted of a July 1996 
opinion from Dr. F.H., as a consultant to the RO, stating the 
finding that the veteran's cause of death was clearly 
malignant melanoma with widespread metastases.  It was 
indicated that the mention of multiple myeloma on the death 
certificate was obviously an error, and a discussion of 
relevant medical background was cited in support. 

In September 2000, the RO referred this case with the claims 
folder and all medical records for an opinion from a board 
certified oncologist.  The question presented was: "Is it as 
least as likely as not that multiple myeloma played a role in 
the veteran's death?"  In November 2000, the oncologist's 
opinion was:  "The veteran died from metastatic melanoma and 
there was no evidence for multiple melanoma."  

As the September 2000 opinion did not explain the rationale 
for the opinion reached, in August 2004, the RO again 
referred this case with the claims folder and all medical 
records for an opinion from a board certified oncologist.  
The opinion request asked whether the veteran had 
adenocarcinoma of the lung and/or metastatic lung cancer.  

In September 2004, the oncologist opined that malignant 
melanoma is a disease with a propensity for metastatic spread 
to many organ systems, including the lungs, bone, liver, as 
well as other unusual places, such as gastrointestinal 
mucosa.  He opined that more like likely than not the lesions 
in the veteran's lungs were due to metastatic melanoma.  
Although there was a remote possibility that it could be due 
to a primary lung cancer, the pattern of spread as noted in 
the imaging reports did not suggest that was the case.  The 
oncologist concluded that based on the clinical histories and 
the imaging reports, the most likely explanation for the 
findings on the computed tomography scan of the lungs was 
metastatic melanoma and not metastatic lung cancer.  

After remanding this case in response to the Court's 
September 2007 memorandum decision, a VA physician wrote an 
opinion in July 2008 again finding that the most likely cause 
of death was metastatic melanoma, and that there was no 
evidence that the veteran had multiple myeloma.  In this 
respect the physician discussed his review of the medical 
records.  He noted that a core biopsy in August 1995 was 
consistent with metastatic melanoma.  The physician noted 
further that metastatic melanoma has a propensity for 
metastatic spread to many organ systems including the lungs, 
brain, and liver.  A spinal MRI taken at some point between 
December 1995 and February 1996 did show some lytic lesions 
which are seen in various malignancies including melanoma and 
metastatic melanoma.  The reviewing physician found, however, 
no laboratory or surgical pathological evidence of multiple 
myeloma.  In contrast the veteran did present biopsy proven 
metastatic melanoma.  Hence, in the reviewing physician's 
opinion that it was more likely than not that the veteran's 
lesions were due to metastatic melanoma.  

The physician opined that although there was a "remote" 
possibility that the lesions represented multiple myeloma, 
the absence of evidence of that disorder argued against such 
a finding.  Accordingly, the physician found that the most 
likely cause of death was metastatic melanoma, and that there 
was no evidence that the veteran had multiple myeloma.  

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
March 1996 and his service.  There is no competent evidence 
showing a relationship between the veteran's metastatic 
melanoma and service and the cause of his death, as indicated 
in the November 2000, September 2004, and July 2008 VA 
opinions.  Further, there is no evidence of any presumptive 
disability that was a cause of the veteran's death in service 
or within one year of service.  The competent evidence of 
record shows that the veteran developed metastatic melanoma 
and neither metastatic lung cancer nor multiple myeloma.   

While the Board acknowledges the appellant's sincerely held 
belief, as a lay person her statements are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As such, the first evidence of the disability that caused the 
veteran's death was apparently many years after service and 
there is no competent evidence of record to suggest a 
connection between this disability and the veteran's service.  
As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


